DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 6-8, and 10-16 are pending.
Claims 12-13 are withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2014/0247475 to Parker et al. cited in Information Disclosure Statement filed 36 March 2021 (herein Parker).
Regarding claim 1, Parker teaches an insulated glazing unit (herein IGU) incorporating an electrochromic device corresponding to the electrically switchable unit recited in the instant claims wherein the IGU comprises two panes separated by a spacer and the electrochromic device is positioned on a pane (abstract).  Parker teaches that a primary sealant is used between the spacer and the panes of glass and that a secondary sealant is used around the perimeter of the spacer (Fig 2A and paragraph 0044).  Parker teaches that bus bars and wires are used for electrical communication with the electrochromic device (paragraph 0031) and that the electrochromic device is disposed on a surface of one of the glass panes in the interior space defined by the glass panes and the spacer (Fig 2A and paragraph 0044).  Parker teaches that a two-part spacer can be used wherein the two-part spacer is an insulating first, interior spacer and a second, exterior spacer (Figs 11A and 11B and paragraph 0100).  Parker teaches that these spacers can have a substantially rectangular cross section (paragraph 0100) and the insulating spacer can have a notch or recess to accommodate the bus bar (paragraph 0101) such that it would conceal the bus bar.
Regarding claim 6, Parker teaches all the limitations of claim 1 as discussed above.
Parker teaches that the insulating spacer can be made from a polymeric material (paragraph 0100).
Regarding claim 14, Parker teaches all the limitations of claim 1 as discussed above.
Parker teaches that the IGU is used in buildings (paragraph 0086) as windows in home or commercial use (paragraph 0004).
Regarding claim 16¸Parker teaches all the limitations of claim 1 as discussed above.
Parker teaches that “the entire spacer” may be a polymeric material and that a metal spacer is not used (paragraph 0109).  Examiner notes that Parker teaches a “two-part spacer” with an inner and outer spacer (paragraph 0100) such that one of ordinary skill in the art would recognize that where Parker refers to “the entire spacer”, it would refer to both the inner and outer spacer.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0247475 to Parker et al. cited in Information Disclosure Statement filed 36 March 2021 (herein Parker) as applied to claim 1 above.
Regarding claims 2 and 15, Parker teaches all the limitations of claim 1 as discussed above.
Parker is silent as to the relative widths of the inner and outer spacers.  However, an inner spacer that is less wide than the outer spacer amounts to a change in size and/or proportion thereby rendering the claimed limitations obvious.  See MPEP 2144.04(IV)(A).
Regarding claim 10¸Parker teaches all the limitations of claim 1 as discussed above.
Parker teaches that the insulating spacer can have a notch or recess (paragraph 0101).  Fig 5B of Parker shows several possible shapes for a spacer having a notch or recess that would meet the claimed limitations, notably spacer 555.  Furthermore, the claimed configuration would amount to a change in shape from the spacers taught by Parker thereby rendering the claimed configuration obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 11¸ Parker teaches all the limitations of claim 10 as discussed above.
Parker teaches that wires may run through the outer spacer to provide electrical communication with the bus bars (paragraph 0106).  Examiner notes that where the wires exit the spacer to connect with the bus bars would meet the claimed limitations.  While Parker does not teach that the distance is at least 5 cm, such a distance amounts to a change in size and/or proportion thereby rendering the claimed limitations obvious.  See MPEP 2144.04(IV)(A).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0247475 to Parker et al. cited in Information Disclosure Statement filed 36 March 2021 (herein Parker) as applied to claim 1 above and in view of Japanese Publication JP H07-279544 to Noguchi cited in Information Disclosure Statement filed 15 April 2022 (herein Noguchi, see machine translation).
Regarding claim 7, Parker teaches all the limitations of claim 1 as discussed above.
Parker teaches that a desiccant may be provided in the interior of the inner spacer (paragraph 0105).  
Parker is silent as to there being holes in the inner wall of the inner spacer.
Noguchi teaches a double glazing unit (paragraph 0001) having two panes of glass spaced apart by two spacers arranged side by side (paragraph 0006).  Noguchi teaches that at least the inner spacer contains a desiccant (paragraph 0007) and there is a hole or gap communicating in communication with the inner space of the double glazing (paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner spacer of Parker to have the hole or gap in communication with the interior space because it would improve the performance of internal dew condensation durability (paragraph 0005).  Furthermore, it would have been obvious to use more than one hole because the duplication of parts has been held to be obvious.  See MPEP 2144.04(VI)(B).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0247475 to Parker et al. cited in Information Disclosure Statement filed 36 March 2021 (herein Parker) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2014/0311065 to Schreiber (herein Schreiber).
Regarding claim 8, Parker teaches all the limitations of claim 1 as discussed above.
Parker is silent as to there being a barrier on the outer wall of the outer spacer.
Schreiber teaches a spacer for an IGU having a polymeric main body having two pane contact surfaces, an adhesive surface, and a glazing interior surface with an insulation film on the adhesive surface (abstract).  Schreiber teaches that barrier foils on IGU spacers provide gas tightness (paragraph 0006) and that the multilayer insulation film of Schreiber is an improvement on simple barrier foils (paragraphs 0016-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer spacer of Parker to incorporate the insulation film of Schreiber because it would improve the insulation action (paragraph 0037).  
Response to Amendment
In view of Applicant’s amendments to the specification, previous objection is hereby withdrawn.  
Applicant’s arguments, see Remarks, filed 8 April 2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive; Bayer does not teach multiple spacers.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
Because a new grounds of rejection are being set forth that were not necessitated by Applicant’s amendments, this action is made NON-FINAL.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783